Exhibit 10.2

 

 

 

REGISTRATION RIGHTS AGREEMENT

among

NEW PARENT

and

THE OTHER PARTIES NAMED HEREIN

 

 

Dated: [            ], 2017

 

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.   

Definitions

     2   2.   

Grant of Rights

     5   3.   

Demand Registration

     5   4.   

Incidental or “Piggy-Back” Registration

     7   5.   

Form F-3 Registration

     9   6.   

Holdback Agreement

     12   7.   

Registration Procedures

     13   8.   

Indemnification; Contribution

     18   9.   

Additional Covenants

     21   10.   

Non-U.S. Listings

     21   11.   

Miscellaneous

     21  

 



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated [        ], 2017 (this “Agreement”), among
Blitz 17-655 SE, a European Stock corporation (Societas Europaea, SE) organized
and existing under the laws of, and with corporate seat in, the Federal Republic
of Germany (the “Company”), and the holders of Registrable Securities (as
defined) set forth on Schedule A or otherwise signatories hereto from time to
time (the “Holders”).

WHEREAS, on May 2, 2017, the Company, Affinitas GmbH, a German limited company
(“Riesling”), Chardonnay Merger Sub, Inc., a Delaware corporation and a wholly
owned subsidiary of New Parent (“Merger Sub”) and Spark Networks, Inc., a
Delaware corporation (“Chardonnay”), entered into that certain Agreement and
Plan of Merger (the “Merger Agreement”), pursuant to which Merger Sub merged
with and into Chardonnay, with Chardonnay continuing as the surviving
corporation and wholly-owned subsidiary of the Company (the “Merger”); and

WHEREAS, upon consummation of the Merger and in accordance with the terms of the
Merger Agreement, the shareholders of Chardonnay will receive as Merger
Consideration in exchange for each share of Chardonnay common stock, par value
$0.001, held at the effective time of the Merger (the “Effective Time”) a number
of American Depositary Shares of the Company (“New Parent ADS”) equal to the
Exchange Ratio, evidenced by American Depository Receipts (issued by the
depository on behalf of the Company (the “New Parent ADRs”) with each New Parent
ADS representing 0.1 ordinary no-par value registered shares of the Company (the
“New Parent Ordinary Shares”); and

WHEREAS, immediately prior to the Effective Time, each shareholder of Riesling
shall exchange such shareholder’s Riesling Ordinary Shares for the amount of New
Parent Ordinary Shares set forth opposite such shareholder’s name on Schedule A
of the Support Agreement (the “Share Exchange”); and

WHEREAS, in connection with the execution of the Merger Agreement (i) certain
stockholders of Chardonnay, including certain Holders, entered into voting
agreements with Riesling, the Company and Merger Sub regarding approval of the
Merger Agreement and the consummation of the transactions contemplated thereby
(the “Voting Agreements”) and (ii) each stockholder of Riesling, including
certain Holders, entered into a support agreement with Riesling, Chardonnay and
the Company, whereby they agreed to undertake the exchange and certain other
transactions required in connection with the consummation of the Merger (the
“Support Agreement”); and

WHEREAS, to induce the Holders to support the Merger and to enter into the
Voting Agreement or the Support Agreement, as applicable, the Company agreed to
provide the Holders to with certain registration rights and to enter into this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with, the Person specified.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Approved Underwriter” has the meaning set forth in Section 3(e) of this
Agreement.

“Articles” means the Articles of Association of the Company as in effect on the
Effective Time, as the same may be amended from time to time.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or the Federal Republic of Germany are
authorized or required by law or executive order to close.

“Closing Price” means, with respect to the Registrable Securities, as of the
date of determination: (a) if the Registrable Securities are listed on a
national securities exchange in the United States, the closing price per share
of a Registrable Security on such date published on Bloomberg or, if no such
closing price on such date is published on Bloomberg, the average of the closing
bid and asked prices on such date, as officially reported on the principal
national securities exchange in the United States on which the Registrable
Securities are then listed or admitted to trading; or (b) if the Registrable
Securities are not listed or admitted to trading on any national securities
exchange, the last sale price or, if such last sale price is not reported, the
average of the high bid and low asked prices in the over-the-counter market, as
reported by Bloomberg or such other system then in use; or (c) if on any such
date the Registrable Securities are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Registrable Securities selected by the
Company; or (d) if none of (a), (b) or (c) is applicable, a market price per
share determined in good faith by the Board of Directors or, if such
determination is not satisfactory to the Initiating Holder(s) for whom such
determination is being made, by a nationally-recognized investment banking firm
selected by the Company and such Initiating Holder(s), the expenses for which
shall be borne equally by the Company and such Initiating Holder(s). If trading
is conducted on a continuous basis on any exchange, then the closing price shall
be at 4:00 p.m. New York City time.

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.

“Company” has the meaning set forth in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

“Company Underwriter” has the meaning set forth in Section 4(a) of this
Agreement.

“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Demand Registration” has the meaning set forth in Section 3(a) of this
Agreement.

“Determination Date” has the meaning set forth in Section 5(e) of this
Agreement.

“Disclosure Package” means, with respect to any offering of securities (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed under Rule 159 promulgated under the
Securities Act to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

“Effective Date” means the Closing Date, as such term is defined in the Merger
Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

“Exchange Act Registration” means the date the Company becomes a reporting
company under the Exchange Act.

“Exchange Ratio” has the meaning set forth in the Merger Agreement.

“F-3 Initiating Holders” has the meaning set forth in Section 5(a) of this
Agreement.

“F-3 Registration” has the meaning set forth in Section 5(a) of this Agreement.

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

“Holder” means (i) each of the Persons set forth on Schedule A hereto and
(ii) each of the holders of Registrable Securities that becomes party to this
Agreement pursuant to Section 11(f) by signing a Joinder Agreement.

“Incidental Registration” has the meaning set forth in Section 4(a) of this
Agreement.

“Indemnified Party” has the meaning set forth in Section 8(c) of this Agreement.

“Indemnifying Party” has the meaning set forth in Section 8(c) of this
Agreement.

“Initiating Holders” has the meaning set forth in Section 3(a) of this
Agreement.

“Inspector” has the meaning set forth in Section 7(a)(vii) of this Agreement.

“Joinder Agreement” has the meaning set forth in Section 11(f) of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Liability” has the meaning set forth in Section 8(a) of this Agreement.

“Lockup Period” has the meaning set forth in Section 6(b) of this Agreement.

“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding ten
(10) days on which the relevant securities exchanges or trading systems are open
for trading.

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 5(d) of this Agreement.

“Merger Agreement” has the meaning set forth in the recitals to this Agreement.

“New Parent ADRs” has the meaning set forth in the recitals to this Agreement.

“New Parent ADSs” has the meaning set forth in the recitals to this Agreement.

“New Parent Ordinary Share Equivalent” means any security or obligation that is
by its terms, directly or indirectly, convertible, exchangeable or exercisable
into or for New Parent Ordinary Shares, including, without limitation, any
option, warrant or other subscription or purchase right with respect to New
Parent Ordinary Shares or any New Parent Ordinary Share Equivalent.

“New Parent Ordinary Shares” has the meaning set forth in the recitals to this
Agreement.

“Non-Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 5(d) of this Agreement.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.

“Records” has the meaning set forth in Section 7(a)(vii) of this Agreement.

“Registrable Securities” means any New Parent ADSs or New Parent Ordinary Shares
currently held or hereafter acquired by the Holders and any other securities
issued or issuable with respect to any such New Parent ADSs or New Parent
Ordinary Shares by way of share split, share dividend, recapitalization,
exchange or similar event or otherwise. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) they are sold pursuant to an effective Registration Statement under the
Securities Act, (ii) they are sold under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force) are
met, (iii) they become eligible for sale pursuant to Rule 144 without volume or
manner-of-sale restrictions and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c)(1),
(iv) they shall have ceased to be outstanding or (v) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities.

 

4



--------------------------------------------------------------------------------

“Registration Expenses” has the meaning set forth in Section 7(d) of this
Agreement.

“Registration Statement” means a Registration Statement filed pursuant to the
Securities Act, including an Automatic Shelf Registration Statement.

“Related Fund” means, with respect to any Person: (i) any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager
and (ii) any investment manager referred to in clause (i) of this definition.

“Rule 144” means Rule 144 under the Securities Act.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Selling Holders’ Counsel” has the meaning set forth in Section 7(a)(i) of this
Agreement.

“Shelf Holder” has the meaning set forth in Section 5(d) of this Agreement.

“Shelf Take-Down” has the meaning set forth in Section 5(d) of this Agreement.

“Subsequent Purchaser” means any Affiliate of a Holder that, after the date
hereof, acquires any Registrable Securities or New Parent Ordinary Share
Equivalents.

“Support Agreement” has the meaning set forth in the Merger Agreement.

“Underwritten Shelf Take-Down” has the meaning set forth in Section 5(d) of this
Agreement.

“Underwritten Shelf Take-Down Notice” has the meaning set forth in Section 5(d)
of this Agreement.

“Valid Business Reason” has the meaning set forth in Section 3(a) of this
Agreement.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act.

2. Grant of Rights. The Company hereby grants registration rights to the Holders
upon the terms and conditions set forth in this Agreement.

3. Demand Registration.

(a) Request for Demand Registration. At any time commencing one hundred and
eighty (180) days after the Effective Time, any Holder or Group of Holders
holding in excess of [20]% of the amount of New Parent Ordinary Shares
outstanding at the Effective Time (each, an “Initiating Holder” and
collectively, the “Initiating Holders”) may make a written request to the
Company to register, and the Company shall register, under the Securities Act
(other than pursuant to a Registration Statement on Form F-4, S-4 or S-8 or any
successor

 

5



--------------------------------------------------------------------------------

thereto) (a “Demand Registration”), the number of Registrable Securities stated
in such request; provided, however, that the Company shall not be obligated to
effect:

(i) more than two such Demand Registrations during any rolling twelve-month
period;

(ii) a Demand Registration if the Initiating Holder(s), together with the other
Holders that include Registrable Securities in the Demand Registration pursuant
to Section 4, propose to sell their Registrable Securities at an aggregate price
(calculated based upon the Market Price of the Registrable Securities on the
date of filing of the Registration Statement with respect to such Registrable
Securities) to the public of less than US$[15,000,000];

(iii) a Demand Registration in any particular jurisdiction in which the Company
would be required to execute a general consent to service of process in
effecting such registration, qualification or compliance unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act;

(iv) a Demand Registration if the Initiating Holder(s) may dispose of shares of
Registrable Securities pursuant to a Registration Statement on Form F-3 pursuant
to a request made under Section 5 hereof; or

(v) a Demand Registration during the period ending on the date six (6) months
immediately following the effective date of any Registration Statement
pertaining to New Parent Ordinary Shares or New Parent ADSs (other than a
Registration Statement on Form S-4 or F-4 or any successor thereto or a
Registration Statement with respect to an employee benefit plan (including Form
S-8 or any successor thereto)).

If the Board of Directors, in its good faith judgment, determines that any
registration of Registrable Securities should not be made or continued because
it would (i) be seriously detrimental to the Company or (ii) require the
disclosure of important confidential information that the Company has a material
business purpose for preserving as confidential or the disclosure of which would
materially impede the Company’s ability to consummate a significant transaction
(a “Valid Business Reason”), then (i) the Company may postpone filing a
Registration Statement relating to a Demand Registration until such Valid
Business Reason no longer exists, but in no event for more than seventy-five
(75) days; and (ii) in case a Registration Statement has been filed relating to
a Demand Registration, the Company may postpone amending or supplementing such
Registration Statement or causing it to be declared effective. The Company shall
give written notice to each Initiating Holder and each Holder that elects to
participate in the Demand Registration pursuant to Section 4 of its
determination to postpone the filing, amending or supplementing of a
Registration Statement and of the fact that the Valid Business Reason for such
postponement no longer exists, in each case, promptly after the occurrence
thereof. Notwithstanding anything to the contrary contained herein, the Company
may not postpone the filing, amending or supplementing of a Registration
Statement under this Section 3(a) more than twice in any twelve (12) month
period. Each request for a Demand Registration by the Initiating Holder(s) shall
state the amount of the Registrable Securities proposed to be sold and the
intended method of disposition thereof.

 

6



--------------------------------------------------------------------------------

(b) Effective Demand Registration. Subject to the postponement provisions in
Section 3(a), the Company shall use its reasonable best efforts to cause any
such Demand Registration to become and remain effective not later than ninety
(90) days after it receives a request under Section 3(a) hereof. A registration
shall not constitute a Demand Registration until it has become effective and
remains continuously effective for the lesser of (i) the period during which all
Registrable Securities registered in the Demand Registration are sold and
(ii) one hundred and eighty (180) days; provided, however, that a registration
shall not constitute a Demand Registration if (x) after such Demand Registration
has become effective, such registration or the related offer, sale or
distribution of Registrable Securities thereunder is interfered with by any stop
order, injunction or other order or requirement of the Commission or other
governmental agency or court for any reason not attributable to the Initiating
Holder(s) and such interference is not thereafter eliminated or (y) the
conditions specified in the underwriting agreement, if any, entered into in
connection with such Demand Registration are not satisfied or waived, other than
by reason of a failure by the Initiating Holder(s).

(c) Expenses. The Company shall pay all Registration Expenses in connection with
each Demand Registration.

(d) Underwriting Procedures. If the Company or the Initiating Holder(s) holding
a majority of the Registrable Securities held by all Initiating Holder(s) so
elect, the Company shall use its reasonable best efforts to cause such Demand
Registration to be in the form of a firm commitment underwritten offering and
the managing underwriter or underwriters selected for such offering shall be the
Approved Underwriter selected in accordance with Section 3(e). If the Approved
Underwriter advises the Company that the aggregate amount of Registrable
Securities requested to be included in such offering exceeds the number that can
be reasonably sold in such offering, then the Company shall be required to
include in such registration, to the extent of the amount that the Approved
Underwriter believes may be reasonably sold, first, all of the Registrable
Securities to be offered for the account of the Initiating Holder(s) and all
other Holders that choose to participate in the Registration pursuant to
Section 4, pro rata based on the number of Registrable Securities owned by each
such Holder, second, all of the securities of the shareholders of the Company
that are not Holders (and who requested to participate in such registration) as
a group, pro rata based on the number of New Parent Ordinary Share Equivalents
then owned by each such shareholders and third, all of the securities to be
offered for the account of the Company.

(e) Selection of Underwriters. If any Demand Registration or F-3 Registration,
as the case may be, of Registrable Securities is in the form of an underwritten
offering, the Initiating Holder(s) or the F-3 Initiating Holder(s), as
applicable, shall be entitled to select and obtain an investment banking firm or
firms of international reputation to act as the managing underwriters of the
offering (the “Approved Underwriter”); provided, however, that the Approved
Underwriter(s) selected by the Initiating Holder(s) or the F-3 Initiating
Holder(s), as applicable, shall, in all cases, be subject to the consent of the
Company, which consent shall not be unreasonably withheld.

4. Incidental or “Piggy-Back” Registration.

 

7



--------------------------------------------------------------------------------

(a) Request for Incidental Registration. If the Company proposes to file a
Registration Statement under the Securities Act with respect to an offering
(i) by the Company for its own account (other than a Registration Statement on
Form F-4, S-4 or S-8 or any successor thereto) or (ii) for the account of any
shareholder of the Company (including without limitation an Initiating Holder
pursuant to Section 3, but excluding for the account of an F-3 Initiating
Holder, which shall be governed exclusively by Section 5) (in each case, an
“Incidental Registration”), then the Company shall give written notice of such
proposed filing to each Holder other than the Initiating Holder(s) at least
thirty (30) days before the anticipated filing date, and such notice shall
describe the proposed registration and distribution and offer each such Holder
the opportunity to register the number of Registrable Securities as each such
Holder may request (a “Notice of Incidental Registration”). Upon the written
request of any Holder made within twenty (20) days after receipt of a Notice of
Incidental Registration (which request shall specify the Registrable Securities
intended to be disposed of by such Holder), the Company shall use its
commercially reasonable efforts to permit or, in the case of a proposed
underwritten offering, cause the managing underwriter or underwriters (the
“Company Underwriter”) to permit each of the Holders who have requested in
writing to participate in the Incidental Registration to include its or his
Registrable Securities in such offering on the same terms and conditions as the
securities of the Company or the account of such other shareholder, as the case
may be, included therein. In connection with any Incidental Registration under
this Section 4(a) involving an underwritten offering, the Company shall not be
required to include any Registrable Securities in such underwritten offering
unless the Holders thereof accept the terms of the underwritten offering as
agreed upon between the Company, such other shareholders, if any, and the
Company Underwriter, and then only in such quantity as the Company Underwriter
believes will not jeopardize the success of the offering by the Company. In the
case of an offering by the Company for its own account or for the account of any
shareholder of the Company (other than a Demand Registration pursuant to
Section 3 or an F-3 Registration pursuant to Section 5), if the Company
Underwriter determines that the registration of all or part of the Registrable
Securities which the Holders have requested to be included would exceed the
number that can be reasonably sold in such offering, then the Company shall be
required to include in such Incidental Registration, to the extent of the amount
that the Company Underwriter believes may be reasonably sold, first, all of the
securities to be offered for the account of the Company (but only in the case of
a Company initiated Incidental Registration), or the account of the shareholder
that initiated the Incidental Registration, as the case may be, second, the
Registrable Securities to be offered for the account of the Holders pursuant to
this Section 4, pro rata based on the number of Registrable Securities owned by
each such Holder; and third, any securities to be offered for the account of the
Company (but only in the case of an Incidental Registration initiated by a
shareholder) and any other securities requested to be included in such offering;
and any securities so excluded shall be withdrawn from and shall not be included
in the Incidental Registration. For the avoidance of doubt, (i) in the case of a
Demand Registration pursuant to Section 3, to the extent that there is any
cutback in the number of shares sold in such offering, such cutback shall be
governed by Section 3(d) and (ii) in the case of an F-3 Registration pursuant to
Section 5, to the extent that there is any cutback in the number of shares sold
in such offering, such cutback shall be governed by Section 5(b).

(b) Expenses. The Company shall bear all Registration Expenses in connection
with any Incidental Registration pursuant to this Section 4.

 

8



--------------------------------------------------------------------------------

5. Form F-3 Registration.

(a) Request for a Form F-3 Registration. As long as the Company is eligible to
use Form F-3 (or any successor form thereto) under the Securities Act in
connection with a public offering of its securities, subject to Section 5(c)
hereof, in the event that the Company shall receive from any Holder or Group of
Holders holding in excess of [20]% of the amount of New Parent Ordinary Shares
outstanding at the Effective Time (each, an “F-3 Initiating Holder” and
collectively the “F-3 Initiating Holders”) a written request that the Company
register, under the Securities Act on Form F-3 (or any successor form then in
effect) (an “F-3 Registration”), all or a portion of the Registrable Securities
owned by such F-3 Initiating Holder(s), the Company shall give written notice of
such request to each other Holder (other than F-3 Initiating Holder(s) which
have requested an F-3 Registration under this Section 5(a)) at least ten
(10) days before the anticipated filing date of such Form F-3, and such notice
shall describe the proposed registration and offer such Holders the opportunity
to register the number of Registrable Securities as each such Holder may request
in writing to the Company, given within five (5) days after their receipt from
the Company of the written notice of such registration (each such Holder, an
“F-3 Piggyback Holder” and together with the F-3 Initiating Holder(s), the
“Shelf Holders”). If requested by the F-3 Initiating Holder(s), such F-3
Registration shall be for an offering on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act and/or (ii) if the Company is a Well-Known
Seasoned Issuer, such F-3 Registration shall be on an Automatic Shelf
Registration Statement. With respect to each F-3 Registration, the Company
shall, subject to Section 5(b), (i) include in such offering the Registrable
Securities of the F-3 Initiating Holder(s) and (ii) use its reasonable best
efforts to (x) cause such registration pursuant to this Section 5(a) to become
and remain effective as soon as practicable, but in any event not later than
sixty (60) days (or, in the case of an Automatic Shelf Registration Statement,
fifteen (15) Business Days) after it receives a request therefor and (y) include
in such F-3 Registration the Registrable Securities of the Holders (other than
any F-3 Initiating Holder(s) which have requested an F-3 Registration under this
Section 5(a)) who have requested in writing to participate in such registration
on the same terms and conditions as the Registrable Securities of the F-3
Initiating Holder(s) included therein.

(b) Form F-3 Underwriting Procedures. Except for an offering of Registrable
Securities included in the F-3 Registration pursuant to Section 5(d), if the F-3
Initiating Holder(s) holding a majority of the Registrable Securities held by
all of the F-3 Initiating Holder(s) so elect, the Company shall use its
commercially reasonable efforts to cause such F-3 Registration pursuant to this
Section 5 to be in the form of a firm commitment underwritten offering and the
managing underwriter or underwriters selected for such offering shall be the
Approved Underwriter selected in accordance with Section 3(d). In connection
with any F-3 Registration under Section 5(a) involving an underwritten offering,
the Company shall not be required to include any Registrable Securities in such
underwritten offering unless the Shelf Holders thereof accept the terms of the
underwritten offering as agreed upon between the Company, the Approved
Underwriter and the F-3 Initiating Holder(s), and then only in such quantity as
such underwriter believes do not exceed the number that can be reasonably sold
in such offering by the Shelf Holders. If the Approved Underwriter believes that
the registration of all or part of the Registrable Securities which the Shelf
Holders and the other Holders have requested to be included would exceed the
number that can be reasonably sold in such public offering, then the Company
shall be required to include in the underwritten offering, to the extent

 

9



--------------------------------------------------------------------------------

of the amount that the Approved Underwriter believes may reasonably be sold,
first, all of the Registrable Securities to be offered for the account of the
Shelf Holders, pro rata based on the number of Registrable Securities owned by
the Shelf Holder; second, the Registrable Securities to be offered for the
account of the other Holders who requested inclusion of their Registrable
Securities pursuant to Section 5(a), pro rata based on the number of Registrable
Securities owned by such Holders; and third, any other securities requested to
be included in such offering including securities to be offered by the Company
on its own behalf; and any securities so excluded shall be withdrawn from and
shall not be included in the F-3 Registration.

(c) Limitations on Form F-3 Registrations. If the Board of Directors has a Valid
Business Reason, the Company (i) may postpone filing a Registration Statement
relating to an F-3 Registration until such Valid Business Reason no longer
exists, but in no event for more than seventy-five (75) days, and (ii) in case a
Registration Statement has been filed relating to an F-3 Registration, may
postpone amending or supplementing or suspend the use of such Registration
Statement. The Company shall give written notice to all Shelf Holders of its
determination to postpone the filing, amending or supplementing of a
Registration Statement or to suspend the use thereof and of the fact that the
Valid Business Reason for such postponement no longer exists, in each case,
promptly after the occurrence thereof. Notwithstanding anything to the contrary
contained herein, the Company may not postpone the filing, amending or
supplementing of a Registration Statement due to a Valid Business Reason more
than twice in any twelve (12) month period. In addition, the Company shall not
be required to effect any registration pursuant to Section 5(a):

(i) within ninety (90) days after the effective date of any other Registration
Statement of the Company (other than a registration on Form S-4 or F-4 or any
successor thereto or a registration with respect to an employee benefit plan
(including Form S-8 or any successor thereto));

(ii) if within the twelve (12) month period preceding the date of such request,
the Company has effected three (3) registrations on Form F-3 pursuant to
Section 5(a);

(iii) if Form F-3 is not available for such offering by the F-3 Initiating
Holder(s);

(iv) if the F-3 Initiating Holder(s), together with the F-3 Piggyback Holders
registering Registrable Securities in such registration, propose to sell their
Registrable Securities at an aggregate price (calculated based upon the Market
Price of the Registrable Securities on the date of the request by the F-3
Initiating Holder(s) for the F-3 Registration) to the public of less than
US$10,000,000; or

(v) in any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act.

(d) (i) Any Holder included in an F-3 Registration providing for sales of
Registrable Securities on a delayed basis (a “Shelf Holder”) may initiate an
offering or sale of all

 

10



--------------------------------------------------------------------------------

or part of such Registrable Securities (a “Shelf Take-Down”), in which case the
provisions of this Section 5(d) shall apply.

(ii) If Shelf Holders so elect in a written request delivered to the Company (an
“Underwritten Shelf Take-Down Notice”), a Shelf Take-Down may be in the form of
an underwritten offering (an “Underwritten Shelf Take-Down”) and, if necessary,
the Company shall file and effect an amendment or supplement to its Shelf
Registration Statement for such purpose as soon as practicable. Such initiating
Shelf Holder shall indicate in such Underwritten Shelf Take-Down Notice whether
it intends for such Underwritten Shelf Take-Down to involve a customary “road
show” (including an “electronic road show”) or other substantial marketing
effort by the underwriters (a “Marketed Underwritten Shelf Take-Down”). Upon
receipt of an Underwritten Shelf Take-Down Notice indicating that such
Underwritten Shelf Take-Down will be a Marketed Underwritten Shelf Take-Down,
the Company shall promptly (but in any event no later than ten days prior to the
expected date of such Marketed Underwritten Shelf Take-Down) give written notice
of such Marketed Underwritten Shelf Take-Down to all other Shelf Holders and
shall permit the participation of all such Shelf Holders that request inclusion
in such Marketed Underwritten Shelf Take-Down who respond in writing within five
days after the receipt of such notice of their election to participate. The
provisions of Section 5(b) shall apply with respect to the rights of the Shelf
Holders to participate in any Underwritten Shelf Take-Down.

(iii) If a Shelf Holder desires to effect a Shelf Take-Down that does not
constitute a Marketed Underwritten Shelf Take-Down (a “Non-Marketed Underwritten
Shelf Take-Down”), such Shelf Holder shall so indicate in a written request
delivered to the Company no later than five Business Days prior to the expected
date of such Non-Marketed Underwritten Shelf Take-Down, which request shall
include (i) the total number of Registrable Securities expected to be offered
and sold in such Non-Marketed Underwritten Shelf Take-Down, (ii) the expected
plan of distribution of such Non-Marketed Underwritten Shelf Take-Down and
(iii) the action or actions required (including the timing thereof) in
connection with such Non-Marketed Underwritten Shelf Take-Down (including the
delivery of one or more stock certificates representing shares of Registrable
Securities to be sold in such Non-Marketed Underwritten Shelf Take-Down), and,
if necessary, the Company shall file and effect an amendment or supplement to
its F-3 Registration for such purpose as soon as practicable.

(iv) All determinations as to whether to complete any Underwritten Shelf
Take-Down and as to the timing, manner, price and other terms of any
Underwritten Shelf Take-Down shall be at the discretion of the applicable Shelf
Holder.

(v) Notwithstanding anything to the contrary contained in Section 3 and this
Section 5(d), the Company shall not be obligated to effect more than three
underwritten offerings in any 12 month period (12) month period.

(vi) Notwithstanding anything else to the contrary in this Section 5, the
Company shall not be obligated to effect any underwritten offering under this
Section 5 unless the sale of Registrable Securities thereunder is expected,
according to the reasonable commercial judgment of the Approved Underwriter, to
exceed $10,000,000.

 

11



--------------------------------------------------------------------------------

(e) Expenses. The Company shall pay all of the Registration Expenses in
connection with any single F-3 Registration.

(f) Automatic Shelf Registration. Upon the Company becoming a Well-Known
Seasoned Issuer, (i) the Company shall give written notice to all Holders as
promptly as practicable but in no event later than 10 Business Days thereafter,
and such notice shall describe, in reasonable detail, the basis on which the
Company has become a Well-Known Seasoned Issuer and (ii) the Company shall, as
promptly as practicable, register, under an Automatic Shelf Registration
Statement, the sale of all of the Registrable Securities in accordance with the
terms of this Agreement. The Company shall use its commercially reasonable
efforts to file such Automatic Shelf Registration Statement as promptly as
practicable, but in no event later than fifteen (15) days after it becomes a
Well-Known Seasoned Issuer, and to cause such Automatic Shelf Registration
Statement to remain effective thereafter until there are no longer any
Registrable Securities. At any time after the filing of an Automatic Shelf
Registration Statement by the Company, if it is reasonably likely that it will
no longer be a Well-Known Seasoned Issuer as of a future determination date (the
“Determination Date”), (A) at least 10 days prior to such Determination Date,
the Company shall give written notice thereof to all Holders as promptly as
practicable and (B) shall file a Registration Statement on an appropriate
form (or a post effective amendment converting the Automatic Shelf Registration
Statement to an appropriate form) covering all of the Registrable Securities,
and use reasonable best efforts to have such Registration Statement declared
effective as promptly as practicable (but in no event more than 30 days) after
the date the Automatic Shelf Registration Statement is no longer useable to sell
Registrable Securities. Any offering of securities registered under a
registration statement filed pursuant to this Section 5(f) shall be subject to
the procedures set forth in Section 5(d).

(g) No Demand Registration. No registration requested by any F-3 Initiating
Holder pursuant to this Section 5 shall be deemed a Demand Registration pursuant
to Section 3.

6. Holdback Agreement.

(a) Restrictions on Public Sale by the Company. The Company agrees not to effect
any public sale or distribution of any of its securities, or any securities
convertible into or exchangeable or exercisable for such securities (except
pursuant to registrations on Form F-4, S-4 or S-8 or any successor thereto),
during the period beginning on the effective date of any Registration Statement
in which the Holders are participating and ending on the earlier of (i) the date
on which all Registrable Securities registered on such Registration Statement
are sold and (ii) ninety (90) days after the effective date of such Registration
Statement (except as part of such registration).

(b) Restrictions on Public Sale by Holders. In connection with any underwritten
public offering of Registrable Securities by the Company, except with the
written consent of the underwriters managing such offering, no Holder
(irrespective of whether such Holder participates in such underwritten offering)
shall effect any sale or distribution (including sales pursuant to Rule 144) of
equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities (including any New Parent ADRs),
without prior written consent from the Company and the managing underwriter for
the offering, during the ninety (90) period beginning on the date a prospectus
or prospectus supplement with

 

12



--------------------------------------------------------------------------------

respect to the pricing of such offering is filed with the Commission (or such
lesser period as may be required to complete the offering) (the “Lockup
Period”), except as part of such offering, provided, that such Lockup Period
restrictions are applicable on substantially similar terms to the Company and
all of its and its subsidiaries’ executive officers and directors; provided,
further, that nothing herein shall prevent any Holder from making a distribution
of Registrable Securities to any of its partners, members or stockholders
thereof or a transfer of Registrable Securities to an Affiliate or Related Fund
that is otherwise in compliance with the applicable securities laws, so long as
such distributees or transferees, as applicable, agree to be bound by the
restrictions set forth in this Section 6(b). Each Holder agrees to execute a
lock-up agreement in favor of the Company’s underwriters to such effect and, in
any event, that the Company’s underwriters in any relevant offering shall be
third party beneficiaries of this Section 6(b). The provisions of this Section
6(b) will no longer apply to a Holder once such Holder ceases to hold
Registrable Securities.

7. Registration Procedures.

(a) Obligations of the Company. Whenever registration of Registrable Securities
has been requested pursuant to Section 3, Section 4 or Section 5 of this
Agreement, the Company shall use its reasonable best efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as promptly as practicable, and in
connection with any such request, the Company shall, as expeditiously as
possible:

(i) prepare and file with the Commission a Registration Statement on the
appropriate form or which counsel for the Company shall deem appropriate and
which form shall be available for the sale of such Registrable Securities in
accordance with the intended method of distribution thereof, and use its best
efforts to cause such Registration Statement to become effective; provided,
however, that (x) before filing a Registration Statement or prospectus or any
amendments or supplements thereto, or before using any Free Writing Prospectus,
the Company shall provide counsel selected by the Holders holding a majority of
the Registrable Securities being registered in such registration (“Selling
Holders’ Counsel”) with an adequate and appropriate opportunity to review and
comment on such Registration Statement and each prospectus included therein (and
each amendment or supplement thereto) and each Free Writing Prospectus to be
filed with the Commission, subject to such documents being under the Company’s
control, and (y) the Company shall notify the Selling Holders’ Counsel and each
seller of Registrable Securities of any stop order issued or threatened by the
Commission and take all action required to prevent the entry of such stop order
or to remove it if entered;

(ii) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus and each Free Writing Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the lesser of (x) one hundred eighty (180) days and
(y) such shorter period which will terminate when all Registrable Securities
covered by such Registration Statement have been sold; provided, that if the F-3
Initiating Holders have requested that an F-3 Registration be for an offering on
a continuous basis pursuant to Rule 415 under the Securities Act or if the
Company shall file an Automatic Shelf Registration Statement or other
Registration Statement pursuant to 5(f), then such hundred eighty (180) day
period shall be extended, if necessary, to keep the

 

13



--------------------------------------------------------------------------------

Registration Statement continuously effective, supplemented and amended to the
extent necessary to ensure that it is available for sales of such Registrable
Securities, and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time until all Registrable Securities
covered by such Registration Statement have been sold; and shall comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement;

(iii) furnish to each seller of Registrable Securities, prior to filing a
Registration Statement, at least one copy of such Registration Statement as is
proposed to be filed, and thereafter such number of copies of such Registration
Statement, each amendment and supplement thereto (in each case excluding all
exhibits thereto), the prospectus included in such Registration
Statement (including each preliminary prospectus), any other prospectus filed
under Rule 424 under the Securities Act, any documents incorporated by reference
into the Registration Statement or prospectus and any Free Writing Prospectus as
each such seller may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such seller. In addition, upon request,
the Company shall furnish to Selling Holder’s Counsel a copy of any and all
transmittal letters or other correspondence to or received from, the Commission
or any other governmental entity or self regulatory body or other body having
jurisdiction (including any domestic or foreign securities exchange) relating to
such offering;

(iv) register or qualify such Registrable Securities under such other securities
or “blue sky” laws of such jurisdictions as any seller of Registrable Securities
may request, and to continue such qualification in effect in such jurisdiction
for as long as permissible pursuant to the laws of such jurisdiction, or for as
long as any Registration Statement is required to remain effective in accordance
with Section 7(a)(ii) above, whichever is shortest, and do any and all other
acts and things which may be reasonably necessary or advisable to enable any
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller; provided, however, that the Company
shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 7(a)(iv), (y) subject itself to taxation in any such jurisdiction or
(z) consent to general service of process in any such jurisdiction;

(v) notify each seller of Registrable Securities (i) of any request of the
Commission or any other governmental or regulatory body for any amendment of or
supplement to any Registration Statement or other document related to an
offering and (ii) upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such Registration Statement or any
Free Writing Prospectus contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and subject to Sections 3(a) and 5(c) hereof, the Company
shall promptly prepare a supplement or amendment to the Registration Statement,
the prospectus or Free Writing Prospectus, as the case may be, and furnish to
each seller of Registrable Securities a reasonable number of copies of such
supplement to or an amendment of such Registration Statement, prospectus or Free
Writing Prospectus, as the case may be, as may be necessary so that, after
delivery to the purchasers of such Registrable Securities, such prospectus or
Free Writing Prospectus, as the

 

14



--------------------------------------------------------------------------------

case may be, shall comply with the requests of the Commission or such other
governmental or regulatory body or shall not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(vi) enter into and perform customary agreements (including an underwriting
agreement in reasonable and customary form with the Approved Underwriter or
Company Underwriter, if any, selected as provided in Section 3, Section 4 or
Section 5, as the case may be, provided that each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement) and take such other actions as are prudent and reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities;

(vii) make available at times and places reasonably acceptable to the Company
for inspection by any seller of Registrable Securities, any managing underwriter
participating in any disposition of such Registrable Securities pursuant to a
Registration Statement, Selling Holders’ Counsel and any attorney, accountant or
other advisor retained by any such seller or any managing underwriter (each, an
“Inspector” and collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries (collectively, the “Records”) as shall be reasonably necessary to
enable them to exercise their due diligence responsibility, and cause the
Company’s and its subsidiaries’ officers, directors and employees, and the
independent registered public accountants of the Company, to supply all
information reasonably requested by any such Inspectors in connection with such
Registration Statement. Records and other information that the Company
determines, in good faith, to be confidential shall not be disclosed by the
Inspectors (and the Inspectors shall confirm their agreement in writing in
advance to the Company if the Company shall so request) unless (x) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the Registration Statement, (y) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (z) the information in such Records was known to the Inspectors
on a non-confidential basis prior to its disclosure by the Company or has been
made generally available to the public. Each seller of Registrable Securities
agrees that it shall, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;

(viii) if such sale is pursuant to an underwritten offering, obtain “cold
comfort” letters dated the effective date of the Registration Statement and the
date of the closing under the underwriting agreement from the Company’s
independent registered public accountants and the independent registered public
accountant that audited any other financial statements included in the
Registration Statement in customary form and covering such matters of the type
customarily covered by “cold comfort” letters as Selling Holders’ Counsel or the
managing underwriter reasonably requests;

(ix) furnish, at the request of the Holders participating in the registration
(which request shall be made through Selling Holder Counsel), on the date such
securities are delivered to the underwriters for sale pursuant to such
registration or, if such

 

15



--------------------------------------------------------------------------------

securities are not being sold through underwriters, on the date the Registration
Statement with respect to such securities becomes effective, an opinion, dated
such date, of counsel representing the Company for the purposes of such
registration, addressed to the underwriters, if any, and to the seller making
such request, covering such legal matters with respect to the registration in
respect of which such opinion is being given as the underwriters, if any, and
such seller may reasonably request and are customarily included in such
opinions;

(x) with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the holders of the Registrable Securities covered by such
Registration Statement, which Free Writing Prospectuses or other materials shall
be subject to the review of Selling Holders’ Counsel;

(xi) as expeditiously as possible and within the deadlines specified by the
Securities Act, make all required filings of all prospectuses and Free Writing
Prospectuses with the Commission;

(xii) as expeditiously as possible and within the deadlines specified by the
Securities Act, make all required filing fee payments in respect of any
Registration Statement or prospectus used under this Agreement (and any offering
covered thereby);

(xiii) comply with all applicable rules and regulations of the Commission;

(xiv) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed;

(xv) keep Selling Holders’ Counsel advised in writing as to the initiation and
progress of any registration under Section 3, Section 4 or Section 5 hereunder;

(xvi) cooperate with each seller of Registrable Securities and any underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
relevant securities exchange or the Financial Industry Regulatory Authority;

(xvii) promptly incorporate in a prospectus supplement or post-effective
amendment to the applicable Registration Statement such information as the
Approved Underwriter or Company Underwriter, if any, and the Selling Holders
Counsel agree (with respect to the relevant class) should be included therein
relating to the plan of distribution with respect to such class of Registrable
Securities; and make all required filings of such prospectus supplement or
post-effective amendment as promptly as reasonably practicable after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

(xviii) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of the
applicable registration statement;

 

16



--------------------------------------------------------------------------------

(xix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available, as soon as
reasonably practicable, an earning statement covering the period of at least
twelve months, but not more than eighteen months, beginning with the first month
after the effective date of the applicable registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act;

(xx) to the extent reasonably requested by the Approved Underwriter or Company
Underwriter, as the case may be, in connection with an underwritten offering
(including a Underwritten Shelf Take-Down), send appropriate officers of the
Company to attend any “road shows” scheduled in connection with any such
underwritten offering, with all out of pocket costs and expenses incurred by the
Company or such officers in connection with such attendance to be paid by the
Company;

(xxi) unless the relevant securities are issued in book-entry form, furnish for
delivery in connection with the closing of any offering of Registrable
Securities unlegended certificates representing ownership of the Registrable
Securities being sold in such denominations as shall be requested; and

(xxii) use its reasonable best efforts to take all other steps necessary to
effect the registration of the Registrable Securities contemplated.

(b) Seller Information.

(i) It shall be a condition precedent to the obligations of the Company to
register the Registrable Securities of any Holder that such Holder shall furnish
to the Company such information regarding such Holder, the number of Registrable
Securities held by them and the manner of distribution of such securities as the
Company may from time to time reasonably request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to in this Agreement.

(ii) In connection with any offering under any Registration Statement under this
Agreement, each Holder shall not use any Free Writing Prospectus required to be
filed with the Commission without the prior written consent of the Company.

(c) Notice to Discontinue. Each Holder agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 7(a)(v), such Holder shall forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until receipt of the copies of the supplemented or
amended prospectus or Free Writing Prospectus contemplated by Section 7(a)(v)
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus or Free Writing Prospectus covering such
Registrable Securities which is current at the time of receipt of such notice.
If the Company shall give any such notice, then the Company shall extend the
period during which such Registration Statement shall be maintained effective
pursuant to this Agreement (including, without limitation, the period referred
to in Section 7(a)(ii)) by the number of days during the period from and
including the

 

17



--------------------------------------------------------------------------------

date of the giving of such notice pursuant to Section 7(a)(v) to and including
the date when sellers of such Registrable Securities under such Registration
Statement shall have received the copies of the supplemented or amended
prospectus or Free Writing Prospectus contemplated by and meeting the
requirements of Section 7(a)(v).

(d) Registration Expenses. The Company shall pay all reasonable expenses arising
from or incident to its performance of, or compliance with, this Agreement,
including, without limitation: (i) Commission, securities exchange and Financial
Industry Regulatory Authority registration and filing fees; (ii) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees, charges and disbursements of counsel to any underwriter
incurred in connection with “blue sky” qualifications of the Registrable
Securities as may be set forth in any underwriting agreement); (iii) all
expenses in connection with the preparation, printing, filing and delivery of
the registration statement, any preliminary prospectus or final prospectus, any
other offering document and amendments and supplements thereto and the mailing
and delivering of copies thereof to any underwriters and dealers; (iv) the fees,
charges and expenses of counsel to the Company and of its independent public
accountants and any other accounting fees, charges and expenses incurred by the
Company (including, without limitation, any expenses arising from any “cold
comfort” letters or any special audits incident to or required by any
registration or qualification); (v) all fees of the depositary of the Company in
connection with the deposit by any Holder of their New Parent Ordinary Shares in
exchange for New Parent ADSs; (vi) all expenses with respect to a road show that
the Company is obligated to participate in pursuant to the terms of this
Agreement; (vii) any liability insurance or other premiums for insurance
obtained in connection with any Demand Registration or piggy-back registration
thereon, Incidental Registration or F-3 Registration pursuant to the terms of
this Agreement, regardless of whether such Registration Statement is declared
effective and (viii) the reasonable fees and expenses of one counsel for all the
Holders participating in each registration pursuant to Sections 3, 4 or 5 and
any Shelf Take Down as a group (selected by Holders of a majority of the
Registrable Securities initially requesting such registration, and, in the case
of all other registrations, the holders of a majority of the Registrable
Securities included in the Registration). All of the expenses described in the
preceding sentence of this Section 7(d) are referred to herein as “Registration
Expenses.” The holders of Registrable Securities sold pursuant to a Registration
Statement shall bear the expense of any broker’s and sales commission or
underwriter’s discount or commission relating to registration and sale of such
Registrable Securities.

8. Indemnification; Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, its partners, directors, officers, affiliates and each
Person who controls (within the meaning of Section 15 of the Securities Act)
such Holder from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable costs of investigation) (each, a “Liability”
and collectively, “Liabilities”), arising out of or based upon any untrue, or
allegedly untrue, statement of a material fact contained in any Registration
Statement, prospectus, preliminary prospectus or Free Writing Prospectus or
notification or offering circular (as amended or supplemented if the Company
shall have furnished any amendments or supplements thereto) or otherwise
included in the Disclosure Package or arising out of or based upon any omission
or alleged omission to state therein a material fact required to

 

18



--------------------------------------------------------------------------------

be stated therein or necessary to make the statements therein not misleading
except insofar as such Liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission contained
in such Registration Statement, preliminary prospectus, final prospectus or Free
Writing Prospectus or otherwise included in the Disclosure Package, in reliance
and in conformity with information concerning such Holder furnished in writing
to the Company by such Holder expressly for use therein, including, without
limitation, the information furnished to the Company pursuant to Section 8(b).
The Company shall also provide customary indemnities to any underwriters of the
Registrable Securities, their officers, directors and employees and each Person
who controls such underwriters (within the meaning of Section 15 of the
Securities Act) to the same extent as provided above with respect to the
indemnification of the Holders.

(b) Indemnification by Holders. In connection with any Registration Statement in
which a Holder is participating pursuant to Section 3, Section 4 or Section 5
hereof, each such Holder shall promptly furnish to the Company in writing such
information with respect to such Holder as the Company may reasonably request or
as may be required by law for use in connection with any such Registration
Statement, prospectus or Free Writing Prospectus and all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading or necessary to cause such
Registration Statement not to omit a material fact with respect to such Holder
necessary in order to make the statements therein not misleading. Each Holder
agrees, severally and not jointly, to indemnify and hold harmless the Company,
any underwriter retained by the Company and each Person who controls the Company
or such underwriter (within the meaning of Section 15 of the Securities Act) to
the same extent as the foregoing indemnity from the Company to the Holders, but
only if such statement or alleged statement or omission or alleged omission was
made in reliance upon and in conformity with information with respect to such
Holder furnished in writing to the Company by such Holder expressly for use in
such Registration Statement, prospectus or preliminary prospectus or Free
Writing Prospectus, or otherwise included in the Disclosure Package, including,
without limitation, the information furnished to the Company pursuant to this
Section 8(b); provided, however, that the total amount to be indemnified by such
Holder pursuant to this Section 8(b) shall be limited to the net proceeds (after
deducting the underwriters’ discounts and commissions) received by such Holder
in the offering to which the Registration Statement, prospectus or preliminary
prospectus or Free Writing Prospectus (or Disclosure Package otherwise) relates.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) promptly
after the Indemnified Party has actual knowledge of any action, suit, proceeding
or investigation or threat thereof for which the Indemnified Party intends to
claim indemnification or contribution pursuant to this Agreement; provided,
however, that the failure so to notify the Indemnifying Party shall not relieve
the Indemnifying Party of any Liability that it may have to the Indemnified
Party hereunder (except to the extent that the Indemnifying Party is materially
prejudiced or otherwise forfeits substantive rights or defenses by reason of
such failure). If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall have the
option to assume the defense of such action or any litigation resulting
therefrom at its own expense, with counsel chosen by it and reasonably
satisfactory to such Indemnified Party. The

 

19



--------------------------------------------------------------------------------

Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party or
(iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party. In
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all Indemnified Parties. No Indemnifying Party shall be liable for
any settlement entered into without its written consent, which consent shall not
be unreasonably withheld. No Indemnifying Party shall, without the consent of
such Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is a party and indemnity
has been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
for claims that are the subject matter of such proceeding.

(d) Contribution. If the indemnification provided for in this Section 8 from the
Indemnifying Party is unavailable to an Indemnified Party hereunder in respect
of any Liabilities referred to herein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 8(a), 8(b) and 8(c), any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding; provided that the total amount to be
contributed by any Holder shall be limited to the net proceeds (after deducting
the underwriters’ discounts and commissions) received by such Holder in the
offering.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

20



--------------------------------------------------------------------------------

(e) The obligations of the parties under this Section 8 shall be in addition to
any liability which any party may otherwise have to any other Person.

(f) For the avoidance of doubt, the provisions of this Section 8 shall survive
any termination of this Agreement.

(g) Each of the indemnified Persons referred to in this Section 8 shall be a
third party beneficiary of the rights conferred to such Person in this Section.

9. Additional Covenants.

(a) Rule 144. The Company covenants that from and after the Effective Date or an
Exchange Act Registration it shall use its best efforts to (i) file any reports
and other documents required to be filed by it under the Exchange Act in a
timely manner and (ii) take such further action as each Holder may reasonably
request (including, without limitation, providing any information necessary to
comply with Rule 144 under the Securities Act), all to the extent required from
time to time to enable the holders of Registrable Securities to sell such
securities without registration under the Securities Act within the limitation
of the exemptions provided by (x) Rule 144 under the Securities Act, as such
rule may be amended from time to time, or Regulation S under the Securities Act,
or (y) any successor rules or regulations hereafter adopted by the Commission to
such rules or regulations. The Company shall, upon the request of any Holder,
deliver to such holder a written statement as to whether it has complied with
such requirements.

(b) New Parent ADSs. The Company will use its best efforts to file and maintain
a Registration Statement on Form F-6 which registers a number of New Parent ADSs
that is sufficient to allow the Holders to exercise their rights under, and sell
their Registrable Securities in the United States in the manner contemplated by,
Sections 3, 4 and 5 of this Agreement.

10. Non-U.S. Listings.

In the event that the New Parent Ordinary Shares or New Parent ADSs are listed
on any securities exchange outside the United States, the Company shall (a) use
all reasonable and diligent efforts to cause all Registrable Securities to be
approved for listing and freely tradeable on such stock exchange, subject to any
lock-ups required pursuant to the rules and regulations of the relevant exchange
or applicable securities law and (b) furnish to the Holders such number of
copies of prospectuses, Free Writing Prospectuses and such other documents as
they may reasonably request to facilitate the disposition of Registrable
Securities by the Holders on such exchange.

11. Miscellaneous.

(a) Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the New Parent
Ordinary Shares and New Parent ADS, (ii) any and all voting shares of the
Company into which the New Parent Ordinary Shares are converted, exchanged or
substituted in any recapitalization or other capital reorganization by the
Company and any related depositary shares or receipts and (iii) any and all

 

21



--------------------------------------------------------------------------------

equity securities of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in conversion of, in exchange for or in substitution of,
the New Parent Ordinary Shares and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to enter into a
new registration rights agreement with the Holders on terms substantially the
same as this Agreement as a condition of any such transaction.

(b) No Inconsistent Agreements. The Company represents and warrants that it has
not granted to any Person the right to request or require the Company to
register any securities issued by the Company, other than the rights granted
herein. The Company shall not enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or grant any additional registration rights to any Person or with
respect to any securities which are not Registrable Securities which are prior
in right to or inconsistent with the rights granted in this Agreement.

(c) Remedies. The Holders, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, shall be entitled to specific
performance of their rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive in any action for specific performance the defense that a remedy at law
would be adequate.

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given unless
consented to in writing by (i) the Company, (ii) each of the Holders and
(iii) the Holders of a majority of Registrable Securities not held by the
Holders. Any such written consent shall be binding upon the Company and all of
the Holders. Notwithstanding the first sentence of this Section 11(d), the
Company, without the consent of any other party hereto, may amend this Agreement
to add any Subsequent Purchaser as a party to this Agreement as a Holder.

(e) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

 

  (i) if to the New Parent:

Blitz 17-655 SE

Kohlfurter Strasse 41/43

10999 Berlin, Germany

Telephone: +49 30 868 00 131

Fax: +49 30 868 00 220

Attention: Jeronimo Folgueira

With a copy (which shall not constitute notice to):

 

22



--------------------------------------------------------------------------------

Milbank, Tweed, Hadley & McCloy

28 Liberty Street

New York, NY 10005

Telephone: +1 212 530-5181

Fax: +1 212 822-5181

Attention: Scott Golenbock

 

  (ii) if to [    ]:

[    ]

[Address]

[Address]

[Address]

[Address]

Fax: [    ]

Attention: [    ]

With a copy (which shall not constitute notice) to:

c/o [    ]

[Address]

[Address]

[Address]

[Address]

Telephone: [    ]

Facsimile: [    ]

Attention: [    ]

With a copy (which shall not constitute notice) to:

[    ]

[Address]

[Address]

[Address]

[Address]

Telephone: [    ]

Facsimile: [    ]

Attention: [    ]

 

  (iii) If to [    ]

[    ]

[Address]

[Address]

[Address]

[Address]

 

23



--------------------------------------------------------------------------------

Facsimile: [    ]

Attention: [    ]

with a copy (which shall not constitute notice) to:

[    ]

[Address]

[Address]

[Address]

[Address]

Facsimile: [    ]

Attention: [    ]

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if sent by facsimile. Any party may by notice
given in accordance with this Section 11(e) designate another address or Person
for receipt of notices hereunder.

(f) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure, as hereinafter provided, to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto who execute the joinder
agreement in the form attached as Schedule 1 hereto (the “Joinder Agreement”).
The Demand Registration rights and the F-3 Registration rights and related
rights of the Holders contained in Sections 3 and 5 hereof, shall be (i) with
respect to any Registrable Security that is proposed to be transferred to an
Affiliate of such Holder, transferred to such Affiliate with written notice to
the Company prior to or promptly after such transfer and (ii) with respect to
any Registrable Security that is proposed to be transferred in all cases to a
non-Affiliate, transferred only with the prior written consent of the Company,
which consent shall not be unreasonably withheld. The incidental or “piggy-back”
registration rights of the Holders contained in Section 4 hereof and the other
rights of each of the Holders with respect thereto shall be, with respect to any
Registrable Security, automatically transferred to any Person who is the
transferee of such Registrable Security. All of the obligations of the Company
hereunder shall survive any such transfer. Except as provided in Section 8, no
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be as effective as delivery
of a manually executed counterpart of a signature page of this Agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

24



--------------------------------------------------------------------------------

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. The parties hereto
irrevocably submit to the exclusive jurisdiction of any state or federal court
sitting in the County of New York, in the State of New York over any suit,
action or proceeding arising out of or relating to this Agreement or the affairs
of the Company. To the fullest extent they may effectively do so under
applicable law, the parties hereto irrevocably waive and agree not to assert, by
way of motion, as a defense or otherwise, any claim that they are not subject to
the jurisdiction of any such court, any objection that they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

(j) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11(j).

(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

(l) Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.

(m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

 

25



--------------------------------------------------------------------------------

(n) Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

(o) Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of Registrable Securities or other
securities of the Company imposed by, any other agreement including, but not
limited to, the Merger Agreement.

[Remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

NEW PARENT

By:

 

 

Name:

 

Title:

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

[    ]

SIGNED BY [                ]

as [    ] of

By:  

 

Name:   Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

[    ]

SIGNED BY [                ]

as [    ] of

By:

 

 

Name:

 

Title:

 

SIGNED BY [                ]

as [    ] of

By:

 

 

Name:

 

Title:

 

SIGNED BY [                ]

as [    ] of

By:

 

 

Name:

 

Title:

 

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Schedule 1

FORM OF JOINDER

THIS JOINDER is made on the                day of

BETWEEN

(1) [                ] of [                ] (the “New Party”);

AND

 

(2) THE PERSONS WHOSE NAMES ARE SET OUT IN SCHEDULE 1 HERETO (collectively the
“Current Parties” and individually a “Current Party”); AND

 

(3) NEW PARENT, a company incorporated in the Federal Republic of Germany and
having its registered address at [ ] (the “Company”).

WHEREAS a Registration Rights Agreement was entered into on [                ],
2017 by and among, inter alia, the Current Parties and the Company (the
“Registration Rights Agreement”), a copy of which the New Party hereby confirms
that it has been supplied with and acknowledges the terms therein.

NOW IT IS AGREED as follows:

 

1. In this Joinder, unless the context otherwise requires, words and expressions
respectively defined or construed in the Registration Rights Agreement shall
have the same meanings when used or referred to herein.

 

2. The New Party hereby accedes to and ratifies the Registration Rights
Agreement and covenants and agrees with the Current Parties and the Company to
be bound by the terms of the Registration Rights Agreement as a Holder and as if
it had been a party thereto from the outset and to duly and punctually perform
and discharge all liabilities and obligations whatsoever from time to time to be
performed or discharged by it under or by virtue of the Registration Rights
Agreement in all respects as if named as a party therein.

 

3. Each of the Current Parties and the Company covenants and agrees that the New
Party shall be entitled to all the benefits of the terms and conditions of the
Registration Rights Agreement to the intent and effect that the New Party shall
be deemed, with effect from the date on which the New Party is executes this
Joinder, to be a party to the Registration Rights Agreement as a Holder.

 

4. This Joinder shall hereafter be read and construed in conjunction and as one
document with the Registration Rights Agreement and references in the
Registration Rights Agreement to “the Agreement” or “this Agreement”, and
references in all other instruments and documents executed thereunder or
pursuant thereto to the Registration Rights Agreement, shall for all purposes
refer to the Registration Rights Agreement incorporating and as supplemented by
this Joinder.



--------------------------------------------------------------------------------

5. THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF. The parties hereto irrevocably submit to the exclusive jurisdiction of
any state or federal court sitting in the County of New York, in the State of
New York over any suit, action or proceeding arising out of or relating to this
Agreement or the affairs of the Company. To the fullest extent they may
effectively do so under applicable law, the parties hereto irrevocably waive and
agree not to assert, by way of motion, as a defense or otherwise, any claim that
they are not subject to the jurisdiction of any such court, any objection that
they may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

6. Section 11(j) of the Registration Rights Agreement shall apply to this
Joinder and shall be incorporated herein by reference.

 

7. The address of the undersigned for purposes of all notices under the
Registration Rights Agreement is: [                ].

 

[NEW PARTY]

By:

 

 

Name:

 

Title:

 

 

2